                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                            _
                                                )
 SECURITIES AND EXCHANGE                        )
 COMMISSION,                                    )
                                                )
                   Plaintiff,                   )
                                                )
        vs.                                     )
                                                )                No. 3:12-CV-519
 REX VENTURE GROUP, LLC                         )
 d/b/a ZEEKREWARDS.COM, and PAUL                )
 BURKS,                                         )
                                                )
                 Defendants,                    )
                                                )
                                                )

                                                ORDER

       THIS MATTER is before the Court upon the request of the Receiver for an order

instructing the Office of Unclaimed Funds of the State of New York to pay to the Receiver all

unclaimed funds being held that originated from cashier’s checks, certified checks, and teller

checks that were made payable to Rex Venture Group, LLC, Zeek Rewards, or any close

variation thereof, including but not limited to the specific cashier’s checks, certified checks, and

teller checks included in the claim submitted by the Receiver on or about September 27, 2019,

Reference Number 14112826.

       The Court finds that its August 17, 2012 Order already requires that the Office of

Unclaimed Funds of the State of New York pay all funds in its possession, custody or control

from uncashed cashier’s checks, certified checks, and teller checks made payable to Rex Venture

Group, LLC, Zeek Rewards, or any close variation thereof, to the Receiver. The Court further

finds that the properties included in the Reference Number 14112826 are Receivership Property

and should be paid to the Receiver. Nevertheless, in the interest of facilitating a prompt payment

                                                    1

        Case 3:12-cv-00519-GCM Document 787 Filed 05/27/20 Page 1 of 4
of the Receiver’s claim, the Court will agree to issue another order specific to these properties to

the State of New York.

       IT IS, THEREFORE, ORDERED that the Office of Unclaimed Funds of the State of

New York shall pay to the Receiver, within twenty-one (21) days of receipt of this Order, all

funds in its possession, custody or control from uncashed cashier’s checks, certified checks, and

teller checks made payable to Rex Venture Group, LLC, Zeek Rewards, or any close variation

thereof, including, but not limited to, those funds or properties associated with Reference

Number 14112826 as identified below:

      OUF Account # 65583313, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $5,000.00.
      OUF Account # 61814952, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $100.00.
      OUF Account # 65583310, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $1,000.00.
      OUF Account # 65583316, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $2,000.00.
      OUF Account # 61814957, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $500.00.
      OUF Account # 61814959, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $2,000.00.
      OUF Account # 61814960, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $2,500.00.
      OUF Account # 65583311, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $10,000.00.
      OUF Account # 61814950, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $99.00.
      OUF Account # 61814955, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $1,000.00.
      OUF Account # 65583314, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $3,000.00.
      OUF Account # 65776302, Account No. 00000000013010201434, cashier or teller
       check, Bank of America – New York, payable to Rex Venture Group in the amount of
       $2,500.00.
      OUF Account # 61814962, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $2,500.00.
      OUF Account # 61814954, Account No. 6265008718, cashier or teller check, TD Bank
       NA, payable to Rex Venture Group in the amount of $2,000.00.


                                                 2

        Case 3:12-cv-00519-GCM Document 787 Filed 05/27/20 Page 2 of 4
   OUF Account # 65583315, Account No. 6265008718, cashier or teller check, TD Bank
    NA, payable to Rex Venture Group in the amount of $3,000.00.
   OUF Account # 65583312, Account No. 6265008718, cashier or teller check, TD Bank
    NA, payable to Rex Venture Group in the amount of $1,000.00.
   OUF Account # 65776319, Account No. 00000000013010257852, cashier or teller
    check, Bank of America – New York, payable to Rex Venture Group LL in the amount of
    $2,500.00.
   OUF Account # 62124739, Account No. 00000000000000133735, cashier or teller
    check, Cathay Bank, payable to Rex Venture Group LLC in the amount of $10.00.
   OUF Account # 62124737, Account No. 00000000000000133733, cashier or teller
    check, Cathay Bank, payable to Rex Venture Group LLC in the amount of $10.00.
   OUF Account # 62124738, Account No. 00000000000000133734, cashier or teller
    check, Cathay Bank, payable to Rex Venture Group LLC in the amount of $10.00.
   OUF Account # 62124736, Account No. 00000000000000133732, cashier or teller
    check, Cathay Bank, payable to Rex Venture Group LLC in the amount of $10.00.
   OUF Account # 62216168, Account No. 00000000000021010469, cashier or teller
    check, Empower FCU, payable to Rex Venture Group LLC in the amount of $50.00.
   OUF Account # 61726130, Account No. 12120391303, cashier or teller check, Bank of
    America – New York, payable to Rex Venture Group LLC in the amount of $2,500.00.
   OUF Account # 65776281, Account No. 00000000013010170704, cashier or teller
    check, Bank of America – New York, payable to Rex Venture Group LLC in the amount
    of $2,000.00.
   OUF Account # 66067919, Account No. 00000000000001447520, certified check, Woori
    America Bank, payable to Rex Venture Group LLC Ent in the amount of $2,500.00.
   OUF Account # 61715366, Account No. 00000000000021801107, cashier or teller
    check, Bethpage FCU, payable to Rex Venture Group LL in the amount of $200.00.
   OUF Account # 65776309, Account No. 00000000013010217791, cashier or teller
    check, Bank of America – New York, payable to Rex Venture Group LLC Account
    Gentle Doc in the amount of $8,000.00.
   OUF Account # 61726142, Account No. 12120432232, cashier or teller check, Bank of
    America – New York, payable to Rex Venture Group LLC Account 803 T Centre St
    Lexington NC 27292 in the amount of $1,000.00.
   OUF Account # 61725743, Account No. 12110085032, cashier or teller check, Bank of
    America – New York, payable to Rex Venture Group LLC Account in the amount of
    $250.00.
   OUF Account # 65776303, Account No. 00000000013010201435, cashier or teller
    check, Bank of America – New York, payable to Rex Venture Group LLC Account in the
    amount of $2,000.00.
   OUF Account # 65776310, Account No. 00000000013010217793, cashier or teller
    check, Bank of America – New York, payable to Rex Venture Group LLC Account in the
    amount of $10,000.00.
   OUF Account # 66067937, Account No. 00000000000001447549, cashier or teller
    check, Woori America Bank, payable to Rex Venture Group LLC Account Ent in the
    amount of $2,000.00.


                                         3

     Case 3:12-cv-00519-GCM Document 787 Filed 05/27/20 Page 3 of 4
   OUF Account # 61761597, Account No. 00000000000000142578, cashier or teller
    check, Capital Communications FCU, payable to Rex Venture Group LLC Acct in the
    amount of $1,000.00.
   OUF Account # 61726104, Account No. 12120373737, cashier or teller check, Bank of
    America – New York, payable to Rex Venture LLC ID TINARUTLAND in the amount
    of $1,000.00.



                                 Signed: May 26, 2020




                                         4

     Case 3:12-cv-00519-GCM Document 787 Filed 05/27/20 Page 4 of 4
